 

Exhibit 10.2

REAL INDUSTRY, INC.
PERFORMANCE SHARE AGREEMENT

THIS AGREEMENT is made and entered into as of this 1st day of June, 2015 (the
“Grant Date”) by and between Real Industry, Inc. (f/k/a Signature Group
Holdings, Inc.), a Delaware corporation (the “Company”), and Craig T. Bouchard
(the “Employee”), pursuant to the Real Industry, Inc. 2015 Equity Award Plan
(the “Plan”). This Agreement and the award contained herein are subject to the
terms and conditions set forth in the Plan, which are incorporated by reference
herein, and the following terms and conditions:

WITNESSETH:

WHEREAS, the Employee is the Chairman and Chief Executive Officer of the
Company;

WHEREAS, the Company has adopted the Plan in order to promote the interests of
the Company and its stockholders by using equity interests in the Company to
attract, retain and motivate its management and other eligible persons and to
encourage and reward their contributions to the Company’s and/or its
Subsidiaries’ and Affiliates’ performance and profitability;

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it is in the best interests of
the Company to grant Performance Shares (as defined in the Plan) under the Plan
to the Employee pursuant to the terms and conditions set forth in this
Agreement; and

WHEREAS, the Employee is entrusted with knowledge of the confidential and
proprietary information and particular business methods of the Company and its
respective Subsidiaries and Affiliates and the clients of the Company and its
Subsidiaries and Affiliates, and the Employee has knowledge of the Company’s,
its Subsidiaries’ and Affiliates’ particular operations, all of which is
exceptionally valuable to the Company and vital to the success of the Company’s
business.

NOW, THEREFORE, in consideration of the various covenants and agreements
contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:

1.Award of Performance Shares. In consideration for the continued service of the
Employee to the Company and its Subsidiaries and Affiliates, and as part of the
Plan, the Company hereby awards to the Employee 260,000 Performance Shares (the
“Award”) as of the Grant Date, subject to the further terms and conditions set
forth in this Agreement, including, but not limited to, the performance vesting
terms set forth in Section 3. Each Performance Share represents the right to
receive one share of common stock of the Company, par value $0.001 per share
(“Common Stock”), subject to the terms and conditions set forth in this
Agreement and the Plan.

 

--------------------------------------------------------------------------------

 

2.Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on January 1, 2015 and ending on December
31, 2017, “End Date” shall mean December 31, 2017.

3.Vesting. The Award is subject to the following vesting terms and conditions:

(a)Performance Vesting:

(i)Subject to the terms of this Section 3(a) and the terms of Section 3(b), the
number of Performance Shares eligible for vesting will be determined following
the end of the Performance Period based on the level of achievement of the
3-Year Annual TSR Hurdle(s) set forth below (the “Performance Goals”):

Tranche

Number of

Performance Shares

3-Year Annual

TSR Hurdle (CAGR)

1

150,000

10%

2

100,000

15%

3

10,000

40%

 

(ii)TSR is equal to the percentage change in the fair market value of a share of
Common Stock from the beginning to the end of the Performance Period, plus the
assumed reinvestment of dividends and the compounding effect of dividends paid
on reinvested dividends, over the Performance Period. For this purpose, (1) the
fair market value of a share of Common Stock at the beginning of the Performance
Period will be determined by the average closing price of the Common Stock
during the sixty (60) trading-day period commencing at the beginning of the
Performance Period, and (2) the fair market value of a share of Common Stock at
the end of the Performance Period will be determined based on the average
closing price during the sixty (60) trading-day period immediately prior to the
last day of the Performance Period. The Company’s TSR over the Performance
Period will be translated into a compound annual growth rate (CAGR) and compared
to the 3-year Annual TSR Hurdle(s) to determine the number of Performance Shares
earned.

(iii)Notwithstanding the terms of Sections 3(a)(i) and (ii) above, in the event
of the termination of the Employee’s employment with the Company during the
Performance Period by reason of the Employee’s death or Disability (as defined
in the Plan), then the last day of the Performance Period shall be deemed to be
the date of such termination.  The number of vested Performance Shares shall be
determined by multiplying (1) the number of Performance Shares that met the
Performance Goals as of the date of termination (determined by comparing the
Company’s compound, annualized TSR, calculated from the beginning of the
Performance Period to the date of termination (as calculated pursuant to Section
3(a)(ii)(2)) to the applicable 3-Year Annual TSR Hurdle(s)), by (2) a fraction,
the numerator of which is the number of days in which the Employee was employed
by the Company between the Grant Date and the date of termination and the
denominator of which is 1,096.

2

--------------------------------------------------------------------------------

 

(iv)The Performance Shares are subject to forfeiture until they vest. Except as
otherwise provided in this Section 3(a) or in Section 3(b), the Performance
Shares associated with the Performance Goals achieved will vest and become
nonforfeitable on the date the Committee certifies the achievement of the
Performance Goals in accordance with this Section 3(a)(iv), subject to (1) the
achievement of the 3-Year Annual TSR Hurdle(s) for payout set forth in Section
3(a)(i), and (2) the Employee’s status as a Company employee from the Grant Date
through the date that the Committee certifies the achievement of the 3-Year
Annual TSR Hurdle(s) (or the date of the Employee’s termination of employment
due to his death or Disability, if applicable, and the achievement of the 3-Year
TSR Annual Hurdle(s), if applicable). The number of Performance Shares that vest
and become payable under this Agreement shall be determined by the Committee
based on the level of achievement of the 3-Year Annual TSR Hurdle(s) set forth
in Section 3(a)(i) above and shall be rounded to the nearest whole Performance
Share. The Performance Shares that the Committee determines have not vested
shall be immediately forfeited. The Committee shall make this determination
promptly following completion of the Performance Period (and no later than
thirty (30) days following the end of the Performance Period). All
determinations of whether Performance Goals have been achieved, the number of
Performance Shares earned by the Employee, and all other matters related to this
Section 3 shall be made by the Committee in its sole discretion.

(v)Notwithstanding the foregoing, and subject to Section 3(b), in the event of
the Employee’s termination of employment by the Company for Cause (as defined in
the Plan), or upon the Employee’s voluntary termination other than for Good
Reason (as hereinafter defined), prior to the date of vesting set forth in
Section 3(a)(iv), all Performance Shares covered by the Award shall immediately
be forfeited effective upon such date of termination.

(vi)Notwithstanding the foregoing, and subject to Section 3(b), if the
Employee’s employment with the Company terminates prior to the date of vesting
set forth in Section 3(a)(iv) due to (1) termination by the Company without
Cause (and not due to death or Disability), or (2) voluntary termination by the
Employee for Good Reason, then the vesting of all Performance Shares covered by
the Award shall be determined by the Committee in its sole discretion.

(b)Vesting Following a Change in Control.

(i)Change in Control. Notwithstanding anything to the contrary in Section 3(a),
in the event of a Change in Control prior to the End Date of the Performance
Period and prior to the Employee’s termination of employment with the Company,
the Performance Shares covered by the Award that would have achieved the 3-Year
Annual TSR Hurdle(s) as of the date the Change in Control event is consummated,
shall immediately convert into time-vesting Restricted Stock Units subject to
the vesting terms set forth in Sections 3(b)(ii) and (iii) below, and
Performance Shares not achieving the 3-Year Annual TSR Hurdle(s) shall be
forfeited.

3

--------------------------------------------------------------------------------

 

(ii)Vesting of Restricted Stock Units. The Restricted Stock Units described in
Section 3(b)(i) above will vest on the End Date if the Employee remains employed
by the Company through such date. Except as otherwise provided in Section
3(b)(iii) below, in the event of the Employee’s (x) voluntary termination of
employment with the Company other than for Good Reason or (y) termination for
Cause, prior to the End Date, all Restricted Stock Units shall be immediately
forfeited upon such date of termination.

(iii)Acceleration of Vesting. Notwithstanding anything to the contrary in this
Section 3(b), in the event that the Employee’s employment with the Company
terminates following a Change in Control but prior to the End Date, and such
termination of employment is due to his (A) death, (B) Disability, (C)
termination by the Company or its successor without Cause (as defined in the
Plan) or (D) termination for Good Reason, prior to the second anniversary of the
Change in Control, then all Restricted Stock Units shall become fully vested as
of the date of such termination of employment.

(c)Section Definitions. For purposes of this Section 3:

(i)“Change in Control” shall mean the occurrence of any of the following events,
each of which shall be determined independently of the others: (1) any Person
becomes a “beneficial owner” (as such term is used in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of a
majority of the stock of the Company entitled to vote in the election of
directors of the Company; (2) individuals who are Continuing Directors of the
Company (as hereinafter defined) cease to constitute a majority of the members
of the Board; (3) stockholders of the Company adopt and consummate (x) a plan of
liquidation for all or substantially all of the assets of the Company or (y) an
agreement providing for the distribution of all or substantially all of the
assets of the Company; (4) consummation of a merger, consolidation, other form
of business combination or a sale of all or substantially all of its assets,
with an unaffiliated third party, unless the business of the Company following
consummation of such merger, consolidation or other business combination is
continued following any such transaction by a resulting entity (which may be,
but need not be, the Company) and the stockholders of the Company immediately
prior to such transaction hold, directly or indirectly, at least a majority of
the voting power of the resulting entity; provided, however, that a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) shall not constitute a Change in Control; (5) there is a
Change in Control of the Company of a nature that is reported in response to
Item 5.01 of Current Report on Form 8-K or any similar item, schedule or form
under the Exchange Act, as in effect at the time of the change, whether or not
the Company is then subject to such reporting requirements; or (6) the Company
consummates a transaction which constitutes a “Rule 13e-3 transaction” (as such
term is defined in Rule 13e-3 of the Exchange Act) prior to the termination or
expiration of this Agreement;

(ii)“Continuing Directors” shall mean the members of the Board on the date of
execution of this Agreement, provided that any person becoming a member of the
Board subsequent to such date whose election or nomination for election was
supported by at least a majority of the directors who then comprised the
Continuing Directors shall be considered to be a Continuing Director;

4

--------------------------------------------------------------------------------

 

(iii)“Good Reason” shall only mean: (1) a material reduction in Employee’s base
salary at the rate last in effect during the Employee’s term of service with the
Company, (2) a material demotion in Employee’s position as Chief Executive
Officer accompanied by a material reduction in job duties and responsibilities,
(3) a relocation of Employee’s principal place of employment by more than fifty
(50) driving miles from its location on the date of this Agreement, unless such
relocation results in Employee’s principal place of employment being closer to
Employee’s primary residence, or (4) a material breach by the Company of any of
its obligations under this Agreement, and in each of subparts (1), (2), (3) and
(4) of this Section 3(c)(iii), a failure by the Company to cure such breach
within thirty (30) days following receipt of notice from Employee of such
breach; and

(iv)“Person” is used as such term is used in Sections 13(d) and 14(d) of the
Exchange Act.

4.No Rights of Stockholder. Performance Shares and Restricted Stock Units
represent the Company’s unfunded and unsecured promise to issue shares of Common
Stock at a future date, subject to the terms of this Agreement. Until such time,
if ever, that the Performance Shares or Restricted Stock Units are converted
into shares of Common Stock in accordance with Section 7 below, the Employee
shall not have any rights (other than rights of a general creditor of the
Company) with respect to the Performance Shares or Restricted Stock Units,
except as set forth in Section 5 hereof.  Following the vesting and conversion
of the Performance Shares or Restricted Stock Units into shares of Common Stock,
the Employee shall be the record owner of the shares of Common Stock underlying
the Performance Shares or Restricted Stock Units unless and until such shares
are sold or otherwise disposed of, and as record owner shall be entitled to all
rights of a shareholder of the Company (including voting and dividend rights).

5.Dividend Equivalents.  Subject to the provisions of Section 3, in the event
that the Company declares a dividend on its Common Stock, the Company will
increase the number of Performance Shares hereunder (i.e., by increasing the
Award) by the number of shares that represent an amount equal to the per share
cash dividend paid by the Company on its shares of Common Stock multiplied by
the number of Performance Shares held by the Employee as of the related dividend
payment record date. Any such additional Performance Shares shall be subject to
the same vesting, forfeiture, payment, termination and other terms, conditions
and restrictions as the original Performance Shares to which they relate. No
additional Performance Shares shall be granted with respect to any Performance
Shares which, as of the record date, have either been paid or terminated.

6.Restrictions on Transfer. Except as otherwise provided in this Agreement, the
Employee may not sell, transfer, assign, pledge, encumber or otherwise dispose
of any of the Performance Shares or Restricted Stock Units or the rights granted
hereunder (any such disposition or encumbrance being referred to herein as a
“Transfer”). Any Transfer or purported Transfer by the Employee shall be null
and void and the Company shall not recognize or give effect to such Transfer on
its books and records or recognize the person to whom such purported Transfer
has been made as the legal or beneficial holder of such Performance Shares or
Restricted Stock Units. The Performance Shares or Restricted Stock Units shall
not be subject to sale, execution, pledge, attachment, encumbrance or other
process and no person shall be entitled to exercise any rights of the Employee
as the holder of such Performance Shares or Restricted

5

--------------------------------------------------------------------------------

 

Stock Units by virtue of any attempted execution, attachment or other process
until the Performance Shares or Restricted Stock Units are converted into shares
of Common Stock as provided in Section 7 hereof.  

7.Conversion of Shares or Units into Common Stock upon Vesting. On the
Conversion Date (as defined below), the Performance Shares or Restricted Stock
Units shall be converted into an equivalent number of shares of Common Stock
that will be issued promptly, but in no event later than sixty (60) days after
the Conversion Date, to the Employee, or in the event of the Employee’s death,
the Employee’s beneficiary. The “Conversion Date” shall be the date of vesting
as set forth in Section 3; provided, however, that if on the date of such
vesting the Employee is prohibited from trading in the Company’s securities
pursuant to applicable securities laws and/or the Company’s policy on securities
trading and disclosure of confidential information, the Conversion Date shall
be, in the determination of the Committee, the first date the Employee is no
longer prohibited from such trading.

8.Adjustment Provisions. If, during the term of this Agreement, there shall be
any merger, reorganization, consolidation, recapitalization, stock dividend,
stock split, rights offering or extraordinary distribution with respect to the
Common Stock, or other change in corporate structure affecting the Common Stock,
the Committee shall make or cause to be made an appropriate and equitable
substitution, adjustment or treatment with respect to the Performance Shares or
Restricted Stock Units, including a substitution or adjustment in the aggregate
number or kind of shares subject to this Agreement, notwithstanding that the
Performance Shares or Restricted Stock Units are subject to the restrictions on
transfer imposed by Section 6 above. Any securities, awards or rights issued
pursuant to this Section 8 shall be subject to the same restrictions as the
underlying Performance Shares or Restricted Stock Units to which they relate.

9.Tax Withholding. As a condition precedent to the receipt of any Performance
Shares or Restricted Stock Units hereunder, the Employee agrees to pay to the
Company, at such times as the Company shall determine, such amounts as the
Company shall deem necessary to satisfy any withholding taxes due on income that
the Employee recognizes pursuant to this Award. The obligations of the Company
under this Agreement and the Plan shall be conditional on such payment or
arrangements, and the Company, its Affiliates and Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Employee. In addition, the Employee may elect,
unless otherwise determined by the Committee, to satisfy the withholding
requirement by having the Company withhold shares of Common Stock with a fair
market value, as of the date of such withholding, sufficient to satisfy the
withholding obligation.

10.Registration. This grant is subject to the condition that if at any time the
Board or Committee shall determine, in its discretion, that the listing of the
shares of Common Stock issuable upon vesting and conversion of the Performance
Shares or Restricted Stock Units granted hereunder on any securities exchange,
or the registration or qualification of such shares under any federal or state
law, or the consent or approval of any regulatory body, shall be necessary or
desirable as a condition of, or in connection with, the grant, receipt or
delivery of shares of Common Stock hereunder, such grant, receipt or delivery
will not be effected unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board or Committee. The Company agrees

6

--------------------------------------------------------------------------------

 

to make every reasonable effort to effect or obtain any such listing,
registration, qualification, consent or approval.

11.Rights of Employee. In no event shall the granting of the Performance Shares
or the other provisions hereof or the acceptance of the Performance Shares by
the Employee interfere with or limit in any way the right of the Company, an
Affiliate or Subsidiary to terminate the Employee’s employment at any time, nor
confer upon the Employee any right to continue in the employ of the Company, an
Affiliate or Subsidiary for any period of time or to continue his present or any
other rate of compensation.

12.Confidentiality; Non-Solicitation; Non-Disparagement; Cooperation, etc. The
Employee hereby acknowledges that, during and solely as a result of the
Employee’s employment by the Company, the Employee has received and will
continue to receive special information with respect to the operations of such
entity(ies) and access to confidential information and business and professional
contacts, all of which is exceptionally valuable to the Company, its
Subsidiaries and Affiliates, and vital to the success of the Company’s, its
Subsidiaries’ and Affiliates’ business and other related matters. In
consideration of such special and unique opportunities afforded to the Employee
as a result of the Employee’s employment and the grant of Performance Shares,
the Employee hereby agrees to be bound by and acknowledges the reasonableness of
the following covenants, which are specifically relied upon by the Company in
entering into this Agreement and as a condition to the grant of the Performance
Shares. The Employee acknowledges and agrees that each of the individual
provisions of this Section 12 constitutes a separate and distinct obligation of
the Employee to the Company, its Subsidiaries and Affiliates, individually
enforceable against the Employee.

(a)Confidentiality. The Company and the Employee acknowledge that the services
to be performed by the Employee under this Agreement are unique and
extraordinary and, as a result of such employment, the Employee shall be in
possession of Confidential Information relating to the business practices of the
Company, its Subsidiaries and Affiliates. The term “Confidential Information”
shall mean any and all information (oral and written) relating to the Company or
its Subsidiaries or Affiliates, or any of their respective activities, or of the
clients, customers, acquisition targets, investment models or business practices
of the Company, its Subsidiaries or Affiliates, other than such information
which (i) is generally available to the public or within the relevant trade or
industry, other than as the result of breach of the provisions of this Section
12(a), or (ii) the Employee is required to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena or other process of law. The
Employee shall not, during the Performance Period nor at any time thereafter,
except as may be required in the course of the performance of his duties
hereunder (including without limitation, pursuant to Section 12(e) below) and
except with respect to any litigation or arbitration involving this Agreement,
including the enforcement hereof, directly or indirectly, use, communicate,
disclose or disseminate to any person, firm or corporation any Confidential
Information regarding the Company or its Subsidiaries or Affiliates nor of the
clients, customers, acquisition targets or business practices of the Company,
its Subsidiaries or Affiliates acquired by the Employee during, or as a result
of, his employment with the Company, without the prior written consent of the
Company. Without limiting the foregoing, the Employee understands that the
Employee shall be prohibited from misappropriating any trade secret of the
Company or its Subsidiaries or

7

--------------------------------------------------------------------------------

 

Affiliates or of the clients or customers of the Company, its Subsidiaries or
Affiliates acquired by the Employee during, or as a result of, his employment
with the Company, at any time during or after the Performance Period.

(b)Return of Company Property. Upon the termination of the Employee’s employment
for any reason whatsoever all property of the Company or its Subsidiaries or
Affiliates that is in the possession of the Employee shall be promptly returned
to the Company, including, without limitation, all documents, records,
notebooks, equipment, price lists, specifications, programs, customer and
prospective customer lists and other materials that contain Confidential
Information which are in the possession of the Employee, including all copies
thereof. Anything to the contrary notwithstanding, the Employee shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses, (iii)
information that he reasonably believes may be needed for tax purposes, and (iv)
copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.

(c)Non-Solicitation. The Employee shall not, except in the furtherance of the
Employee’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) during the
Performance Period (except in the good faith performance of his duties) and for
a period of one (1) year thereafter, solicit, aid or induce any employee,
representative or agent of the Company or its Subsidiaries or Affiliates to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company, its Subsidiaries or Affiliates or hire or retain
any such employee, representative or agent, or take any action to materially
assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(ii) during the Performance Period (except in the good faith performance of his
duties) and for a period of one (1) year thereafter, use the Company’s or its
Subsidiaries’ or Affiliates’ Confidential Information to solicit, contact, aid
or induce to purchase goods or services then sold by the Company or its
Subsidiaries or Affiliates from another person, firm, corporation or other
entity (or attempt to do any of the foregoing), directly or indirectly, for the
purpose or effect of interfering with any part of the Company’s, its Affiliates’
or Subsidiaries’ business: (1) any customer of the Company, its Subsidiaries or
Affiliates in any location in which the Company Group operates or sells its
products; (2) any customer of the Company, its Subsidiaries or Affiliates that
the Employee contacted or solicited, or in any way supported or dealt with at
any time during the last two years of the Employee’s employment; (3) any
prospective customer of the Company, or its Subsidiaries or Affiliates that the
Employee contacted or who received or requested a proposal or offer the Employee
on behalf of the Company, its Subsidiaries or Affiliates at any time during the
last two (2) years of the Employee’s employment; or (4) any customer of the
Company, its Subsidiaries or Affiliates for which the Employee had any direct or
indirect responsibility at any time during the last two (2) years of his
employment.

(d)Non-Disparagement. At no time during or after the Performance Period shall
the Employee, directly or indirectly, disparage the Company or its Subsidiaries
or Affiliates or any of the Company’s, Subsidiaries’ or Affiliates’ past or
present employees, directors, products or services. Notwithstanding the
foregoing, nothing in this Section 12(d) shall prevent the

8

--------------------------------------------------------------------------------

 

Employee from making any truthful statement to the extent (i) necessary to rebut
any untrue public statements made about him; (ii) necessary with respect to any
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement; (iii) required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with jurisdiction over such person; or (iv) made as good
faith competitive statements in the ordinary course of business.

(e)Cooperation. Upon the receipt of reasonable notice from the Company
(including the Company’s outside counsel), the Employee agrees that while
employed by the Company and thereafter, the Employee will respond and provide
information with regard to matters of which the Employee has knowledge as a
result of the Employee’s employment with the Company, and will provide
reasonable assistance to the Company, its Subsidiaries and Affiliates and their
respective representatives in defense of any claims that may be made against the
Company or its Subsidiaries or Affiliates (or any member thereof), and will
provide reasonable assistance to the Company, its Subsidiaries and Affiliates in
the prosecution of any claims that may be made by the Company, its Subsidiaries
or Affiliates (or any member thereof), to the extent that such claims may relate
to matters related to the Employee’s period of employment with the Company (or
any predecessors). Any request for such cooperation shall take into account the
Employee’s other personal and business commitments. The Employee also agrees to
promptly inform the Company (to the extent the Employee is legally permitted to
do so) if the Employee is asked to assist in any investigation of the Company,
its Subsidiaries or Affiliates (or any member thereof) or their actions,
regardless of whether a lawsuit or other proceeding has then been filed with
respect to such investigation and shall not do so unless legally required. If
the Employee is required to provide any services pursuant to this Section 12(e)
following the Performance Period, upon presentation of appropriate
documentation, then the Company: (i) shall promptly compensate the Employee for
all time incurred in these activities at an hourly rate of pay equal to the
Employee’s most recent annual base salary divided by 2080 hours; and (ii) shall
promptly reimburse the Employee for reasonable out-of-pocket travel, lodging,
communication and duplication expenses incurred in connection with the
performance of such services and in accordance with the Company’s expense policy
for its senior officers, and for legal fees to the extent the Board in good
faith reasonably believes that separate representation is warranted. The
Employee’s entitlement to reimbursement of such costs and expenses, including
legal fees, pursuant to this Section 12(e), shall in no way affect the
Employee’s rights, if any, to be indemnified and/or advanced expenses in
accordance with the Company’s (or any of its subsidiaries’ or affiliates’)
corporate or other organizational documents, any applicable insurance policy,
and/or in accordance with this Agreement.

(f)Equitable Remedies. Without intending to limit the remedies available to the
Company, the Employee acknowledges that a breach of any of the covenants
contained in this Section 12 may result in the material and irreparable injury
to the Company, or its respective Affiliates or Subsidiaries, for which there is
no adequate remedy at law, that it will not be possible to measure damages for
such injuries precisely and that, in the event of such breach or threat, the
Company shall be entitled to a temporary restraining order and/or a preliminary
or permanent injunction restraining the Employee from engaging in activities
prohibited by this Section 12. If for any reason it is held that the
restrictions under this Section 12 are not reasonable or that consideration
therefor is inadequate, such restrictions shall be interpreted or

9

--------------------------------------------------------------------------------

 

modified to include as much of the duration or scope of identified in this
Section as will render such restrictions valid and enforceable.

(g)Continuing Obligation. In the event of any violation of the provisions of
this Section 12, the Employee acknowledges and agrees that the post-termination
restrictions contained in this Section 12 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

13.Construction.

(a)Successors. This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.

(b)Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 12 of the Plan, this Agreement may not be amended by
the Board or Committee without the Employee’s consent if the amendment shall
impair the Employee’s rights under this Agreement.

(c)Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms used
and not otherwise defined herein are deemed to have the same meanings as in the
Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require. The
construction and interpretation of this Agreement shall be governed in all
respects by the laws of the State of Delaware.

(d)Notices. Each notice relating to this Agreement shall be in writing and shall
be sufficiently given if delivered by registered or certified mail, or by a
nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 13. Any such notice
or communication given by first-class mail shall be deemed to have been given
two (2) business days after the date so mailed, and such notice or communication
given by overnight delivery service shall be deemed to have been given one
business day after the date so sent, provided such notice or communication
arrives at its destination. Each notice to the Company shall be addressed to it
at its offices at 15301 Ventura Boulevard, Suite 400, Sherman Oaks, California
91403 (attention: Chief Financial Officer), with a copy to the Secretary of the
Company or to such other designee of the Company. Each notice to the Employee
shall be addressed to the Employee at the Employee’s address shown on the
signature page hereof.

(e)Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such

10

--------------------------------------------------------------------------------

 

provision or the remaining provisions of this Agreement or the application of
such provision to other parties or circumstances.

(f)Counterpart Execution. This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute the entire document.

 

 

 

 

REAL INDUSTRY, INC.

 

 

 

 

 

 

By:

/s/ KYLE ROSS

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

Accepted this 1st day of June, 2015.

 

 

 

 

 

 

/s/ CRAIG T. BOUCHARD

 

 

 

Craig T. Bouchard

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

11